lj ORIGINAL                                       05/03/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0073


                                           DA 22-0073                 FLED
21st CENTURY NORTH AMERICA                                             MAY 0 3 2022
                                                                     Bowen Greenwood
INSURANCE COMPANY                                                  Clerk of Supreme Court
                                                                      State of Montana
AND FARMERS INSURANCE EXCHANGE,

               Plaintiffs and Appellee,
                                                                    ORDER
vs.

KEVIN R. FROST and SHERRI FROST,

               Defendantand Appellant (Kevin
Frost).


          This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on May 2, 2022, this Court has determined that the brief does not comply with Rule
12 and must be resubmitted.
          Pursuant to M. R. App. P. 12(1)(i), appellants must attach an "appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
written memorandum or rationale of the court" to an opening brief. Appellant Kevin
Frost did not file an appendix containing the relevant documents. Accordingly, while the
Court accepts filing of Mr. Frost's Opening Brief, the Court requests Mr. Frost file eight
copies of an appendix including the relevant document(s) from which he appeals.
Therefore,
          IT IS ORDERED that the Appellant file eight copies of an appendix including the
relevant documents from which his appeal is taken within ten (10) days of the date of this
Order with the Clerk of this Court.
          The Clerk is directed provide a true copy of this Order to the Appellant and to all
parties of record.
DATED this 2" day of May, 2022.
                                  For the Court,




                                               Justice